Title: From George Washington to David Humphreys, 7 February 1785
From: Washington, George
To: Humphreys, David


Editorial Note
A letter written by George Washington on 7 Feb. 1785, and printed in John C. Fitzpatrick’s standard edition of Washington’s writings, was overlooked by the editor of the second volume in the Confederation Series of this edition of Washington’s Papers. It is printed here, at the end of 1785.
 

My dear Humphreys:
Mount Vernon, February 7, 1785.

In my last, by the Marquis de la Fayette, I gave you reason to believe that when I was more at leizure, you should receive a long letter from me; however agreeable this might be to my wishes, the period it is to be feared, will never arrive. I can with truth assure you, that at no period of the war have I been obliged to write half as much as I now do, from necessity. I have been enquiring for sometime past, for a person in the character of Secretary or clerk to live with me; but hitherto unsuccessfully. What with letters (often of an unmeaning nature) from foreigners. Enquiries after Dick, Tom, and Harry who may have been in some part, or at sometime, in the Continental service. Letters, or certificates of service for those who want to go out of their own State. Introductions; applications for copies of Papers; references of a thousand old matters with which I ought not to be

troubled, more than the Great Mogul, but which must receive an answer of some kind, deprive me of my usual exercise; and without relief, may be injurious to me as I already begin to feel the weight, and oppression of it in my head, and am assured by the faculty, if I do not change my course, I shall certainly sink under it.
After this preamble, which is not founded in fiction, you cannot expect much from me; nor indeed have I ought to relate that should claim much attention. All our assemblies have had long sessions, but I have not heard of any very important acts; none indeed more pregnant of political consequences, or commercial advantages, than two which have passed the Legislatures of Virginia and Maryland, for improving and extending the navigations of Potomack and James River as far as is practicable; and communicating them by short and easy roads with the Navigable waters to the Westward. I have sent Mr. Jefferson a copy of the act respecting the river Potomack, but can neither inform him, nor you, of the issue, as it depends wholly upon the subscription of what we have very little of, money.
If we are to credit newspaper accounts, the flames of war in Europe are again kindling: how far they may spread, neither the Statesman or soldier can determine; as the great governor of the Universe causes contingencies which baffle the wisdom of the first, and the foresight and valor of the Second.
All I pray for, is, that you may keep them among yourselves. If a single spark should light among the inflameable matter in these States, it may set them in a combustion, altho’ they may not be able to assign a good reason for it.
I have received but two short letters from you since your arrival in France. The first at your place of debarkation. The second from Paris. Your third, altho’ (in the beginning of this letter I assured you, and endeavoured to give reasons for it, which in the conclusion you see are invalidated) I am not able to write long ones to you, will not be altogether so laconic. a short transcript of your diary (for I have no doubt of your keeping one) would be amusing to me, although I can give you nothing in return for it. but your own feelings, I am sure, have told you long ere this that there is more pleasure in confering, than receiving obligations.
Mrs. Washington enjoys but indifferent health. My nephew

Geo. A. Washington has been buffetting the seas from clime to clime, in pursuit of health, but, poor fellow! I believe in vain. At present, if alive, I expect he is at Charleston. All the rest of my family are perfectly well, and join me in best wishes for you, with My dear Humphreys yr. etc.
P.S. Whilst I was in the act of enclosing this, yr. letters of the 30th. of Sept. and 11th. of Nov. were put into my hands; judge ye then, if I have leizure to write commentaries.
